REED, Chief Judge
(dissenting):
I thoroughly agree with the majority’s treatment of Point I on this appeal. As to the second point, I would hold that the failure of the trial judge to give an instruction on assault was a harmless error, in view of the overwhelming proof of defendant’s guilt of robbery. Following the recent opinion by the Florida Supreme Court in DeLaine v. State, 262 So.2d 655 (Fla.1972), I would apply the harmless error statute, F.S. Section 924.33, F.S.1970, and affirm the judgment and sentence.